DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 02/09/2021. No claims were amended, newly added or newly canceled.
Claims 29-45 are currently pending and have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan (US 5,510,246-from IDS filed 10/17/2016) in view of Bylina (US 5,914,245-from IDS filed 10/17/2016) and Yasui et al (Applied and Environmental Microbiology, 1997-from IDS filed 10/17/2016).
Claim 29 is drawn to a method for detecting microcolonies of living target cells in a sample comprising: (a) depositing cells present in the sample on a detection surface comprising a detection zone having a detection area, the detection surface having at least one dimension that is greater or equal to 1 cm; (b) allowing formation of one or more microcolonies of the target cells by in situ replication; (c) illuminating the detection area using an external light source; (d) detecting the one or more microcolonies using 
wherein the one or more detected microcolonies have a measurement of less than 50 microns in at least two orthogonal dimensions, and the cells remain competent to replicate following the detecting.
Regarding claims 29-33, Morgan teaches a method for rapid quantification of microorganism growth (in situ replication) to provide early detection and enumeration of colonies (Title, abstract). The method relies on changes in specified indicia pf colony growth in the early stages of incubation to provide early detection advantages (column 2 lines 49-56). The detection surface comprising a detection zone having a detection area includes a PETRIFILM plate (column 3 lines 18-20) which is at least 1 cm in at least one dimension. Standard petri dishes are taught to be suitable alternative to the Petrifilm plates with appropriate modifications to the imaging system (column 5 lines 20-25). External lights (illumination) are used on the carrier surface (detection area) (column 3 lines 54-60). Imaging optics are used to detect one or more colonies and repeated (column 4 lines 1-10, column 6-column 8, column 8 line 4-17, column 9 line 1-20). An important indicator of early colony growth is the rate of growth or change between successive readings (column 1 lines 52-54).
Morgan is silent to the exact size of these early detected colonies.
Bylar teach methods of screening microcolonies. Bylar teach that screening microcolonies has several advantages over screening colonies. Kinetics and spectral data are more accurately determined by using microcolonies rather than larger colonies. Microcolonies are amenable to single-pixel analyses for both kinetics and spectroscopy. 
 Yasui teach a method for detecting microcolonies of living target cells in a bacteria contaminated sample wherein the microcolonies have a measurement of less than 50 microns in two orthogonal dimensions (Fig 5) (abstract, page 4529, column 1- Materials and Methods). Yasui teach wherein the mean number of cells in a microcolony is less than 50,000 cells (page 4532, Fig. 5).
One of ordinary skill in the art would have been motivated to detect for microcolonies of less than 50 microns in size and less than 50,000 cells in the method of Morgan because Bylar teach that screening microcolonies has several advantages over screening colonies and Yasui teach that microcolonies are known to be less than 50 microns in size with less than 50, 000 cells. One of ordinary skill would have had a reasonable expectation of success because Morgan teach that it is desirable to detect colonies at their earliest stage of formation.
Regarding claim 34, Morgan teach wherein the steps of detection are repeated and automated (column 1 lines 9-10, column 4 lines 54-65).
Regarding claims 35-36, 38-39, Morgan teach wherein the detecting detects reflected light (optical reflectance) (column 4 lines 15-16).
Regarding claim 37, Morgan teach alternate indicators such as fluorescence (column 6 lines 13-27).
Regarding claims 40-41, Morgan teach the use of a CCD detector (charge-coupled device) (column 7 lines 18-23).
Regarding claims 42-43, Morgan teach using a fluorescent signaling character (column 6 lines 13-27).
Regarding claim 44, Morgan does not specifically teach the use of a viability stain, but do teach the use of indicators that will detect growing microorganisms (columns 5-6). Distinguishing between dead and live microorganisms by the use of a viability stain would be beneficial to the determination of contamination as well and thus an obvious addition to the indicators used in the method of Morgan. 
Regarding claim 45, Morgan teach quantifying the number of microcolonies (column 6 lines 1-7).
Therefore the combined teachings of Morgan, Bylina et al, and Yasui et al render obvious Applicant’s invention as claimed.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 29-45 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1.4-5, 9, 29-30, 32-33, 40-46, 49, 63, 70-73, 79 and 81-86 of US Patent 7,582,415 B2 to Don Strauss on 09/01/2009 (IDS 10/17/2016, item FE) .
Although the conflicting claims of US Patent 7,582,415 B2 are not identical to currently under prosecution claims 29-45 in the instant application, they are not patentably distinct from each other. 
This is because, examining said claims 29-45 in the instant application to the extent given as the broadest reasonable interpretation; said claims of both inventions are drawn to a method to detect microcolonies of living cells. Said method claims in instant application being obvious variants of claims 1.4-5, 9, 29-30, 32-33, 40-46, 49, 63, 70-73, 79 and 81-86 in said US patent. The differences, in the limitations of claim 1 between the patent and independent claim 29 in the instant application are the number of target cells deposited on the surface and the surface area. In the reference patent said area is > 1 mm in contrast to > 1cm in one dimension in the independent claim 29 of instant application. Thus, the claim in both cases would be obvious to one of ordinary skill because an area of > 1 mm encompasses > 1 cm since there is no upper limit for that parameter in the issued patent. In both, the issued patent and the instant application, the microcolonies measure < 50 microns in at least two orthogonal dimensions. 

Accordingly, instantly presented claims 29-45 are rejected under ODP as obvious variants of claims 1.4-5, 9, 29-30, 32-33, 40-46, 49, 63, 70-73, 79 and 81-86 of US Patent 7,582,415 B2.



Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
Applicant argues that the Office has inadvertently mischaracterized the Bylina and Yasui references. Applicant asserts that the Office relies on Yasui and Bylina for detection of microcolonies having a measurement of less than 50 microcolonies in at least two orthogonal dimensions. Applicant asserts that this is incorrect because Yasui relies on chemiluminescence and the CLEIA technique to measure microcolonies which does not meet the claim limitations for external illumination and Bylina includes microcolonies that have a diameter of approximately 200 microns when detected which also does not meet the claim limitations.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Office relies on the Bylina and Yasui references to demonstrate that it was well known in the prior art that study and analysis of microcolonies rather than colonies is advantageous and preferred and that microcolonies are less than 50 microns in size.
Applicant argues that Bylina has nothing to do with microbial detection and living microcolonies are not retained by its methods. Applicant asserts that Bylina is limited to methods of screening for enzymatic activity and that there is no need or mention for maintaining viability of the microcolonies. Applicant asserts that Bylina provides no teachings relevant to detection of microcolonies capable of replicating.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Bylar teach that screening microcolonies has several advantages over screening colonies. Kinetics and spectral data are more accurately determined by using microcolonies rather than larger colonies (column 4 lines 52-61).

This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Morgan specifically teach that the preferred x-y table provides repeatable positioning which is accurate to less than one pixel width in both the x and y directions (orthogonal) (column 5 lines 3-5).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632